Whether the insured knew she had tuberculosis or not, it seems to me convincingly shown that plaintiff, her husband and beneficiary, knew she had this ailment at the time the application was made. The family physician testified he so told plaintiff and defendant's agent said plaintiff told him he did not wish the family physician to conduct the medical examination because the latter had informed his wife that she had tuberculosis. Not only did the family physician state that the insured told him her father died of tuberculosis, but neighbors likewise testified, and the insured, in a written statement in a medical examiner's report in connection with a later application for insurance and in a record made upon her admission to a hospital, so stated. There was uncontradicted testimony that, prior to the application for the policy in suit, the insured was examined for insurance in other companies and found to be afflicted with tuberculosis. The representations made by her were false and material to the risk, and, therefore, were just as binding as though they were warranties.
I would not permit recovery by the plaintiff on what it seems to me was a fraud designed by him. In my opinion, the rule of the Nanty-Glo case, wherever else it should be applied (and I think it should never be applied anywhere), should not be permitted to operate in cases of this character.